Case 8:19-cv-01897-JSM-TGW Document 12 Filed 08/29/19 Page 1 of 4 PageID 2204



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TRUE INVESTMENT INC.,                                 CASE NO:     8:19-cv-01897-JSM-TGW

       Plaintiff,
v.

UNITED SPECIALTY
INSURANCE COMPANY,

       Defendant.
                                              /

              AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff, TRUE INVESTMENT INC., (hereinafter referred to as

“Plaintiff”), by and through the undersigned counsel, and hereby sues Defendant, UNITED

SPECIALTY INSURANCE COMPANY, (hereinafter referred to as “Defendant”), and as

grounds therefore states as follows:

                                JURISDICTION AND VENUE

       1.      This is an action for damages in excess of fifteen thousand dollars ($15,000),

exclusive of pre-judgment interest, attorneys’ fees, and costs.

       2.      At all times material hereto, Plaintiff owned real property located at 2609

GEMINI COURT, TAMPA, FL 33614 (the “Property”).

       3.      At all times material hereto, Defendant was a corporation duly licensed to conduct

business in the State of Florida and is engaged in the business of insurance in

HILLSBOROUGH COUNTY.

       4.      Jurisdiction and venue are proper in this Court.
Case 8:19-cv-01897-JSM-TGW Document 12 Filed 08/29/19 Page 2 of 4 PageID 2205



                                   GENERAL ALLEGATIONS

        5.      At all times material, Plaintiff’s Property was covered for loss by Policy No.

VET-GF00454170 (the “Policy”) issued by Defendant. A copy of the Policy representing such

coverage is attached hereto and incorporated herein as Exhibit A.

        6.      Plaintiff has paid all premiums on the Policy, and the Policy was in full force and

in effect at all relevant times herein.

        7.      On or about JULY 30, 2018, Plaintiff suffered damages to its Property associated

with claim number VEN-UNS-1000045.

        8.      The damage to the Property includes, but is not limited to, damage to Building

No. 33-1.

        9.      The damage to the Property associated with claim number VEN-UNS-1000045

was caused by a covered peril under the Policy.

        10.     The damage to Plaintiff’s property is accidental, continuing in nature, and covered

under the Policy.

        11.     Plaintiff duly made application for insurance benefits under the Policy, but

Defendant failed and refused to admit full coverage and pay Plaintiff the benefits to which it is

entitled for the loss.

        12.     Plaintiff timely made an application for insurance benefits under the Policy, but

Defendant failed and refused to investigate and adjust the subject loss.

        13.     All conditions precedent to obtaining payment of said benefits under the policy

from Defendant have been complied with, met or waived.

        14.     As a result of Defendant’s refusal to pay the losses sustained by Plaintiff, Plaintiff

has retained the services of the undersigned attorney and is obligated to pay a reasonable fee for
Case 8:19-cv-01897-JSM-TGW Document 12 Filed 08/29/19 Page 3 of 4 PageID 2206



services thereof. Plaintiff is entitled to attorneys’ fees in this action pursuant to Fla. Stat. §

627.428.

                                            COUNT I
                                       (Breach of Contract)

          15.   Plaintiff hereby incorporates by reference paragraphs 1 through 14, as though

fully set forth herein.

          16.   Plaintiff and Defendant are parties to a valid and binding contract under which

Defendant is required to provide insurance benefits to Plaintiff in the event of a covered loss to

Plaintiff’s Property.

          17.   Plaintiff has suffered a covered loss to the Property.

          18.   Defendant has breached the Policy by failing to pay Plaintiff the full benefits due

and owing under the Policy.

          19.   Plaintiff has been damaged by Defendant’s breach of contract.

          20.   Plaintiff is entitled to the full cost of remediation and repair of the Property,

ordinance and law coverage, business interruption losses and/or loss of rental income.

          21.   Plaintiff is entitled to compensation for the loss to their Property. Plaintiff seeks

the following damages: (a) the full cost for remediation and repair of the property; (b) damages

including court costs, attorneys’ fees under Fla. Stat. § 626.9373, expert fees and costs and pre-

judgment interest; (c) additional policy benefits for loss of business interruption, law and

ordinance coverage, rental value, debris removal, and any other benefit available under the

policy; and (d) any other consequential damages which flow naturally from the above-described

breach.

          22.   Plaintiff demands a trial by jury on all issues in Count I.
Case 8:19-cv-01897-JSM-TGW Document 12 Filed 08/29/19 Page 4 of 4 PageID 2207



         WHEREFORE, Plaintiff, TRUE INVESTMENT INC., demands judgment against

Defendant/Insurer, UNITED SPECIALTY INSURANCE COMPANY for:

         A.      All damages to which Plaintiff is entitled, including all benefits available under

the Policy of insurance;

         B.      Pre-judgment interest;

         C.      Court costs, expert fees, and attorneys’ fees pursuant to Fla. Stat. §§ 57.041,

92.231, and 626.9373; and

         D.      Any such other and further relief that this Court deems just and reasonable.

                                    DEMAND FOR JURY TRIAL

         Further, Plaintiff requests a trial by jury on all issues so triable.

                                   CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via CM/ECF E-File portal to: Melissa M. Burghardt, Esquire and Vincent P. Beilman, III,

Esquire, Wood, Smith, Henning & Berman, LLP (Counsel for United Specialty Insurance

Company) mburghardt@wshblaw.com; vbeilman@wshblaw.com; tpebler@wshblaw.com on

this 29th day of August, 2019.

                                By: /s/ A. Lee Smith
                                    Smith Thompson Law
                                    A. Lee Smith, Esquire
                                    FBN: 0031428
                                    Mark A. Dombrosky, Esquire
                                    FBN: 533521
                                    Primary Email: mrivera@smiththompsonlaw.com
                                    4725 N. Lois Avenue
                                    Tampa, Florida 33614
                                    Telephone: 813.254.1800
                                    Facsimile: 813.254.1844
                                    Attorney for Plaintiff
ALS/bf
